[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION PLAINTIFF'S MOTION TO DISMISS (#104)
The parties' marriage was dissolved by judgment entered on November 23, 1988  in the State of California Superior Court, County of San Diego, but the remaining issues in the dissolution proceeding were bifurcated from the judgment declaring the parties unmarried and jurisdiction was reserved over all other issues. All pendente orders remained in effect until trial or further court order. No subsequent court order or judgment is on file in the Connecticut file. From the documents filed by the defendant, it appears that the parties are still awaiting trial on all other issues and that the pendente orders remain in effect. Although the defendant's brief states that the temporary orders were made part of the judgment and a copy of the same was attached to the defendant's brief, the court finds none attached.
The defendant failed to comply with 46b-72, Connecticut General Statutes which requires registered mail notice to the other party within five (5) days after filing the judgment, and no proof of such service is on file with the court.
The plaintiff's motion to dismiss is granted for the judgment, as filed, is not final and for the further reason that notification of filing was not in accord with 46b-72.
DENNIS F. HARRIGAN, J. CT Page 6188